ANDERSON, J.
The defendant should have been permitted, upon cross-examination, to show bias on the part of the witness Dinah Wright. She had testified against him, and said that she was on friendly terms with him, and the defendant clearly had the right, on cross-examination, to show that he had gotten some of her land, and that she had made the remarks in question, which indicated ill feeling on her part towards the defendant. — Rarden v. Cunningham, 136 Ala. 266, 34 South. 26; Drum & Ezekiel v. Harrison, 83 Ala. 386, 3 South. 715.
The judgment of the circuit court is reversed, and the cause, is remanded.
Reversed and remanded.
Tyson, C. J., and Dowdell and McClellan, JJ., concur.